DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 6 and 14 each disclose the limitation: “the pump volute comprising a volute cooling sector which extends over a volute angle of 120° starting at the radially outer pump outlet.”
In the applicant’s remarks filed on 03/08/2022, the applicant has alleged that the examiner has misunderstood this limitation and it must be interpreted to mean that the volute cooling sector ONLY extends over a volute angle of 120° and somehow, the remainder of the volute does not perform any cooling. However, if this interpretation is held to be true, there appears to be no clear disclosure in the original specification beyond what is shown in Figure 3, as to how this volute cooling sector is limitation to an area comprising only a volute angle of 120°. In other words, as previously stated, in the instant application this volute angle A is arbitrarily defined between a dotted line and the outlet (24) and so it is being broadly interpreted that a sector can be arbitrarily defined as comprising an arc of 120 °. There appears to be no clear structural element that limits the volute cooling sector to an angle of 120°. Hence, absent any clear disclosure in the specification regarding how this volute cooling sector is limited to a volute angle of 120°, it is reasonable to broadly interpret this volute cooling sector to comprise an arc that is 120° and also comprises further sections that extend beyond this 120° arc. Therefore, applicant has not provided sufficient written description in the original specification regarding how this volute cooling sector ONLY extends over a volute angle of 120°. 
Claim 13 discloses the limitation: “wherein the high thermal conductivity is at least 1 W/(m-k).” A review of the specification indicates that previously a high thermal conductivity of the separation sidewall was disclosed as at least 10 W/(m-k) (as mentioned in paragraph [0022] of the PGPub). The high thermal conductivity of 1 W/(m-k) is for the heat transfer element and not the separation sidewall as disclosed in the original specification. Hence, this limitation is considered new matter. 
Claim 14 discloses the limitation: “the single compact stator coil arrangement is in a direct thermal contact with the cooling section of the separation sidewall.” A review of the specification and drawings does not provide sufficient support for this limitation. For example, as seen in Figure 1, the single compact stator coil arrangement (50) is not in direct thermal contact with the separation sidewall (18) and instead only directly thermally contacts the heat transfer element (64). Hence, this limitation is considered new matter. 
Claims 7-13 are also rejected by virtue of their dependence on a rejected claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 6 and 14 each disclose the limitation: “the pump volute comprising a volute cooling sector which extends over a volute angle of 120° starting at the radially outer pump outlet.”
In the applicant’s remarks filed on 03/08/2022, the applicant has alleged that the examiner has misunderstood this limitation and it must be interpreted to mean that the volute cooling sector ONLY extends over a volute angle of 120° and somehow, the remainder of the volute does not perform any cooling. It is unclear how this volute cooling sector is structurally limited to only extend over a volute angle of 120°.
For the purposes of examination, as best understood given the lack of explanation in the specification (see 112a rejection above) this limitation will be interpreted as the volute cooling sector being defined over a 120° arc extending from the radially outer pump outlet and portions outside this arc also defining additional cooling sectors. 
Claims 7-13 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (herein Williams) (US 2006/0057006).Regarding Claim 6:In Figures 1-11, Williams discloses an electric coolant pump (10, see paragraph [0003]) comprising: a pump housing (18) comprising, a pumping chamber (16) which is filled with a coolant during a pump operation (see paragraph [0027]), the pumping chamber (16) comprising, a radially inner pump inlet (20a), a radially outer pump outlet (20b), and a pump volute (20) which extends from downstream of the radially inner pump inlet to the radially outer pump outlet (see Figure 6), the pump volute (20) comprising a volute cooling sector (semicircular recess extending between the inlet 20a and the outlet 20b as best depicted in Figure 6 and further enclosed by partition plate 24, henceforth referred to as VCS. Furthermore, fluid within the pump chamber which flows within the VCS provides a cooling function as described in paragraph [0040]) which extends over a volute angle of 120.°. starting at the radially outer pump outlet (as seen in Figure 6, the recess forming the VCS extends almost around a full circle of 360 ° and as such would comprise a section that covers and angle of 120 °. Note that in the instant application this angle A is arbitrarily defined between a dotted line and the outlet 24 and so it is being broadly interpreted that a sector can be arbitrarily defined as comprising an arc of 120 °. There appears to be no clear structural element that limits the volute cooling sector to an angle of 120 ° as explained above in the 112 rejections), and a motor chamber (chamber within motor housing 22, henceforth referred to as MC) which is fluidically separated from the pumping chamber by a separation sidewall (24) which extends substantially in a radial plane (see Figure 1), the separation sidewall (24) comprising a cooling section (section formed within volute 20 between the sidewall’s ridge 24b and the inner wall of the volute)  which is defined by the volute cooling sector (as seen in Figure 1); an electric motor (12) comprising, a rotatable motor rotor (26, see Figure 7), a static motor stator (28) comprising a single compact stator coil arrangement (a single compact stator coil arrangement is depicted in Figure 1 and described in paragraph [0032]) which is arranged laterally with respect to the rotatable motor rotor in the motor chamber (see Figure 1), and a motor electronics (ECU 44, electrical filter 29) which is arranged in the motor chamber (see Figure 1) and which is configured to energize the single compact stator coil arrangement (see paragraph [0039]); and a pump wheel (14) arranged in the pumping chamber (see Figure 1), the pump wheel (14) being co-rotatably connected with the rotatable motor rotor (see Figure 7), wherein, the single compact stator coil arrangement (28) is arranged axially adjacent to the volute cooling sector (VCS) of the pump volute (see Figure 1) and in a thermal contact with the cooling section of the separation sidewall (as stated in paragraph [0058], the motor housing 22 draws heat from the stator 28 and this motor housing 22 is clearly in thermal contact with the partition wall 24 which forms the cooling section).Regarding Claim 8:In Figures 1-11, Williams discloses the electric coolant pump (10), further comprising: a heat transfer element (motor housing 22 is disclosed as a heat transfer element in paragraph [0058]) which is arranged axially between the sidewall cooling section (24) and the single compact stator coil arrangement (28) and which is in a direct contact with each of the sidewall cooling section and the single compact stator coil arrangement (as seen in Figure 1, 22 is in direct contact with each of the stator 28 and the sidewall cooling section 24), the heat transfer element (22) being configured to provide the thermal contact between the single compact stator coil arrangement and the sidewall cooling section (22 is made from a steel sheet that is capable of drawing heat from the stator as mentioned in paragraph [0058] and the sidewall cooling section 24 is also made from aluminum so it serves as a heat sink that can further conduct heat to the motor housing 22, see paragraph [0040]).Regarding Claim 9:In Figures 1-11, Williams discloses the electric coolant pump (10), wherein the sidewall cooling section (24) is made of a material having a high thermal conductivity (made from cast aluminum which is known to have a high thermal conductivity to serve as a heat sink, see paragraph [0040]).Regarding Claim 10:In Figures 1-11, Williams discloses the electric coolant pump (10), wherein the motor electronics (44) is arranged to be in a thermal contact with the separation sidewall (arranged in contact with 24 which serves as a heat sink for the ECU 44, see paragraph [0040]).Regarding Claim 11:In Figures 1-11, Williams discloses the electric coolant pump (10), further comprising: a separation can (40); and a rotor chamber (41) which is fluidically separated from the motor chamber by the separation can (see Figure 1), the rotatable motor rotor (26) being arranged in the rotor chamber (see Figure 1).Regarding Claim 12:In Figures 1-11, Williams discloses the electric coolant pump (10), wherein the single compact stator coil arrangement and the motor electronics are arranged on opposite sides with respect to the rotatable motor rotor (as seen in Figure 1, portions of the motor electronics (44) are partially arranged diametrically opposite from portions of the stator coil arrangement (28) with respect to the rotor 26, i.e., these elements have respective portions on each diametrically opposite side of the rotor). NOTE: This limitation is not being interpreted as the entirety of the motor electronics being arranged diametrically opposite from the entirely of the stator coil arrangement with respect to the rotatable rotor. Amending it in this manner may overcome this rejection. Regarding Claim 13:In Figures 1-11, Williams discloses the electric coolant pump (10), wherein the high thermal conductivity is at least 1 W/(m-k) (the sidewall cooling section (24) is made from cast aluminum which is known to have a high thermal conductivity to serve as a heat sink, see paragraph [0040]. Furthermore, applicant has disclosed in the instant application that a suitable material with a thermal conductivity of at least 10 W/(m-k) is aluminum as mentioned in paragraph [0022] of the PGPub of the instant application).Regarding Claim 14:In Figures 1-11, Williams discloses an electric coolant pump (10, see paragraph [0003]) comprising: a pump housing (18) comprising, a pumping chamber (16) which is filled with a coolant during a pump operation (see paragraph [0027]), the pumping chamber (16) comprising, a radially inner pump inlet (20a), a radially outer pump outlet (20b), and a pump volute (20) which extends from downstream of the radially inner pump inlet to the radially outer pump outlet (see Figure 6), the pump volute (20) comprising a volute cooling sector (semicircular recess extending between the inlet 20a and the outlet 20b as best depicted in Figure 6 and further enclosed by partition plate 24, henceforth referred to as VCS. Furthermore, fluid within the pump chamber which flows within the VCS provides a cooling function as described in paragraph [0040]) which extends over a volute angle of 120° starting at the radially outer pump outlet (as seen in Figure 6, the recess forming the VCS extends almost around a full circle of 360° and as such would comprise a section that covers and angle of 120°. Note that in the instant application this angle A is arbitrarily defined between a dotted line and the outlet 24 and so it is being broadly interpreted that a sector can be arbitrarily defined as comprising an arc of 120 °. There appears to be no clear structural element that limits the volute cooling sector to an angle of 120° as explained above in the 112 rejections), and a motor chamber (chamber within motor housing 22, henceforth referred to as MC) which is fluidically separated from the pumping chamber by a separation sidewall (24) which extends substantially in a radial plane (see Figure 1), the separation sidewall (24) comprising a cooling section (section formed within volute 20 between the sidewall’s ridge 24b and the inner wall of the volute)  which is defined by the volute cooling sector (as seen in Figure 1); an electric motor (12) comprising, a rotatable motor rotor (26, see Figure 7), a static motor stator (28) comprising a single compact stator coil arrangement (a single compact stator coil arrangement is depicted in Figure 1 and described in paragraph [0032]) which is arranged laterally with respect to the rotatable motor rotor in the motor chamber (see Figure 1), and a motor electronics (ECU 44, electrical filter 29) which is arranged in the motor chamber (see Figure 1) and which is configured to energize the single compact stator coil arrangement (see paragraph [0039]); and a pump wheel (14) arranged in the pumping chamber (see Figure 1), the pump wheel (14) being co-rotatably connected with the rotatable motor rotor (see Figure 7), wherein, the single compact stator coil arrangement (28) is arranged axially adjacent to the volute cooling sector (VCS) of the pump volute (see Figure 1) and the electric coolant pump further comprises a heat transfer element (22) which is arranged axially between the cooling section of the separation sidewall (18) and the single compact stator coil arrangement (28), the heat transfer element being in a direct thermal contact with each of the cooling section of the separation sidewall and with the single compact stator coil arrangement (22 is made from a steel sheet that is capable of drawing heat from the stator as mentioned in paragraph [0058] and the sidewall cooling section 24 is also made from aluminum so it serves as a heat sink that can further conduct heat to the motor housing 22, see paragraph [0040]. Furthermore, as seen in Figure 1, the heat transfer element is in a direct thermal contact with each of the cooling section of the separation sidewall and with the single compact stator coil arrangement). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (herein Williams) (US 2006/0057006) in view of Orue Orue et al. (herein Orue) (US 2016/0201681).Williams substantially discloses all the claimed limitations wherein the single compact stator coil arrangement comprises a stator coils but fails to disclose that the single compact stator coil arrangement is defined by a single stator coil. However, in Figures 1-4, Orue discloses a similar electric pump (1) wherein the stator (6) may comprise a single coil or multiple coils (see paragraph [0025]). Hence, based on Orue’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the multiple stator coils of Williams’ stator with a single stator coil, since doing so would involve a simple substitution that would yield predictable results. 
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. 
In the applicant’s remarks filed on 03/08/2022, the applicant has alleged that the examiner has misunderstood this limitation and it must be interpreted to mean that the volute cooling sector ONLY (emphasis added) extends over a volute angle of 120° and somehow, the remainder of the volute does not perform any cooling. However, if this interpretation is held to be true, there appears to be no clear disclosure in the original specification beyond what is shown in Figure 3, as to how this volute cooling sector is limitation to an area comprising only a volute angle of 120°. In other words, as previously stated, in the instant application this volute angle A is arbitrarily defined between a dotted line and the outlet (24) and so it is being broadly interpreted that a sector can be arbitrarily defined as comprising an arc of 120°. There appears to be no clear structural element that limits the volute cooling sector to an angle of 120° and it is not known how the remainder of the volute abstains from providing cooling. Hence, absent any clear disclosure in the specification regarding how this volute cooling sector is limited to a volute angle of 120°, it is reasonable to broadly interpret this volute cooling sector to comprise an arc that is 120° and also comprises further sections that extend beyond this 120° arc. As stated previously, in Williams’ Figure 6, the recess forming the VCS extends almost around a full circle of 360° and as such would comprise a section that covers and angle of 120°. It is reasonable to interpret this 120° section as the volute cooling sector, absent any showing of a structural limiter that limits the volute cooling sector to the specified volute angle. Applicant is requested to explain how this volute cooling sector is structurally limited to only this arc span of the volute. 
Applicant has also argued that Williams’ single compact stator coil arrangement is not arranged axially adjacent to the volute cooling sector of the pump volute. However, as seen in Figure 1, a portion of the stator would indeed be located axially below the volute cooling sector since the stator extends as a full cylinder around the rotor and this portion of the stator is axially below the pump volute which includes the volute cooling sector. Hence, some portions of the stator coil arrangement are axially adjacent to the volute cooling sector. 
With respect to new claim 14, applicant has argued that Williams fails to disclose: the single compact stator coil arrangement is in a direct thermal contact with the cooling section of the separation sidewall. The examiner agrees, however, since another alternate configuration is also claimed, that has been addressed above in the rejection of claim 14. It is also noted that this limitation raises an 112a issue. 
The applicant is requested to more clearly define the location of the stator coil arrangement with respect to the rotor, such as by referring to a single stator coil which is arranged laterally and satellite-like with respect to the motor rotor. Doing so may overcome the cited rejections. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746